DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 01/21/2021 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Jao et al. (US 2007/0135317) or, in the alternative, under 35 U.S.C. 103 as obvious over Jao et al. (US 2007/0135317)
In regards to claim 1, Jao teaches lubricant composition comprising nanosphere oil-soluble additive derived from poly (2-cinnanmoyloxy-alkyl acrylate) core and a diblock acrylate copolymer corona having a particle size of from about 10 to about 100 nanometers and which is present in a base oil of lubricating viscosity (abstract).  The particle size of about 100 nanometers anticipates or at least obviates the claimed range.  The block copolymer comprises acrylate group and hydroxyalkylacrylate group [0024].  The nanospherical copolymer comprises only C, H and O groups [0023, 0024].  The nanoparticles are present in amounts of up to 5% by weight of a lubricating oil composition or from about 0.5 to about 2 wt. % [0036].  
The composition can comprise various known additives including detergents, dispersants, antiwear, friction modifiers, antioxidants, etc. [0033].  The base oil are natural or synthetic oils including esters, polyalphaolefins, vegetable oils, mineral oils etc. [0099, 0100].  Thus, 
In regards to claims 2 – 4, Jao teaches the composition and nanoparticles of the claims.  The base oil are mineral or synthetic oils such as polyalphaolefins and the additives are acrylates and methacyrlates including hydroxyalkyl (meth) acrylates for the first and second monomeric or polymeric groups as recited in applicant’s specification, and thus it appears that the oil and copolymers of Jao would possess the same properties as those of the claims (See specification, pages 7 and 11). 
In regards to claim 5, Jao teaches the composition having the polymeric nanoparticles wherein the molar ratio of the two copolymeric groups are represented by repeat units x and 1-x wherein x is from about 0.1 to about 1, or y and 1 – y, wherein y is from about 0.001 to 0.5, thus allowing the ratios to overlap the claimed range [0023, 0024].
In regards to claims 6 – 8, Jao teaches lubricating oil composition comprising the base oil, polymeric nanoparticles and additives as claimed, and thus provides for the method of decreasing friction in a lubricating oil by having the polymeric nanoparticles in base oil.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that Jao does not provide examples of carbon, hydrogen and oxygen based particles with sizes of form 100nm to 5 
As discussed in the rejections, Jao teaches the particle sizes can be up to about 100 nm which meets the lower limit of the claimed range.  Thus, it would have been obvious for 100% of the particles to have sizes of 100 nm.
Applicants argue that their examples demonstrate that particle having the sized claimed provide unexpected results over the prior art.  The argument is not persuasive.
Example 1 alone was relied upon for showing friction coefficient comparisons.  A sole example is not commensurate in scope with the claims.
The sole example 1 does not support the breadth of the claimed range which allows for myriads of particles having sizes ranging from 100 nm to 5m at 90% or greater.
The result is not persuasive.
The results of a single examples is not sufficient to demonstrate unexpected results as it does not establish a trend, does not demonstrate synergism of ingredients nor demonstrate criticality of the claimed sizes.
Applicants have thus failed to provide inventive examples for demonstrating unexpected results sufficient to overcome the base of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771